

115 HR 3012 IH: Empowering Youth Through Summer Employment Act
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3012IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Kildee introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to increase the authorization of
			 appropriations for youth workforce investment activities.
	
 1.Short titleThis Act may be cited as the Empowering Youth Through Summer Employment Act. 2.Youth workforce investment activitiesSection 136(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3181(a)) is amended—
 (1)by striking $922,148,000 and inserting $972,148,000; (2)by striking $943,828,000 and inserting $993,828,000;
 (3)by striking and $963,837,000 and inserting $1,013,837,000; and (4)by inserting before the period at the end the following: , $1,013,837,000 for fiscal year 2021, and $1,013,837,000 for fiscal year 2022.
			